Exhibit 10.2

FOURTH AMENDMENT TO OPTION AGREEMENT

THIS FOURTH AMENDMENT (this “Fourth Amendment”) is made as of March 30, 2007, by
and between SAHARA LAS VEGAS CORP., a Nevada corporation (“Optionor”), and LVTI
LLC, a Delaware limited liability company (“Optionee”).

RECITALS

Whereas, Optionor and Optionee entered into that certain Option Agreement, dated
as of June 24, 2006 (the “Original Agreement”);

Whereas Optionor and Optionee entered into that certain First Amendment to
Option Agreement, dated as of September 13, 2006 (the “First Amendment”);

Whereas Optionor and Optionee entered into that certain Second Amendment to
Option Agreement, dated as of December 15, 2006 (the “Second Amendment”);

Whereas Optionor and Optionee into that certain Third Amendment to Option
Agreement, dated as of March 27, 2007 (the “Third Amendment” and collectively
with the First Amendment, the Second Amendment and the Original Agreement, the
“Agreement”); and

Whereas, Optionor and Optionee now wish to amend the Agreement as provided below
in this Fourth Amendment;

WITNESSETH:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

1. Clause (ii) of Paragraph 2.2 of the Agreement is hereby amended by adding,
after the words “and (c) the Purchase Price (as such term is defined in
Paragraph 2.1 of this Agreement) shall be increased as more specifically set
forth in Paragraph 2.1 of this Agreement”, the following words:

“; provided, further, that if Optionee makes the April 2, 2007 payment described
in clause (a) above in the manner required in such clause, and Optionee makes
payment of the Second Deposit on or before 5:00 pm (Pacific Daylight Time) on
April 3, 2007 (the “April SD Date”), then (x) Optionee shall have no obligation
to make the May 1 Payment and (y) the Purchase Price shall not be increased, as
more specifically set forth in Paragraph 2.1 of this Agreement”

2. The first sentence in Paragraph 2.1 of the Agreement is amended by adding,
after the words “then the Purchase Price shall be increased to Four Hundred
Seventy-Five Million Dollars ($475,000,000.00) subject to any adjustments as set
forth in this Agreement”, the following words:



--------------------------------------------------------------------------------

“; provided, further, that if Optionee makes the April 2, 2007 payment of Two
Hundred Fifty Thousand Dollars ($250,000.00) as described in clause (ii) of
Paragraph 2.2 of this Agreement, and Optionee pays the Second Deposit on the
April SD Date (as such term is defined in clause (ii) of Paragraph 2.2 of this
Agreement), then the Purchase Price shall not be increased to Four Hundred
Seventy-Five Million Dollars ($475,000,000.00), but shall remain Four Hundred
Fifty Million Dollars ($450,000,000.00) subject to any adjustments as set forth
in this Agreement.”

3. Except as amended hereby, the Agreement is unchanged and as amended hereby
the Agreement shall remain in full force and effect.

[Remainder of Page Intentionally Blank. Signatures on Following Page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties hereto have executed this Fourth Amendment as
of the date first hereinabove written.

 

OPTIONOR:   OPTIONEE:

SAHARA LAS VEGAS CORP.

a Nevada Corporation

 

LVTI LLC,

a Delaware limited liability company

By:  

 

  By:   MLVT LLC,

Name:

 

Title:

 

 

 

 

   

a Delaware limited liability company

its Sole Member

 

    By:  

/s/ Christopher Milam

    Name:   Christopher Milam     Title:   its Managing Member

GUARANTY

The undersigned hereby guarantees the performance of the obligations of Optionor
under the Agreement as amended by the foregoing Fourth Amendment

 

GUARANTOR:

ARCHON CORPORATION,

a Nevada Corporation

By:  

 

Name:  

 

Title  

 

 

3